DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the arguments do not apply in view of newly found reference Logan being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2012/0236201 (“Larsen”) in view of US PG Pub 2019/0355337 to Steinwedel (“Steinwedel”) and US PG Pub 2009/0228799 to Verbeeck (“Verbeeck”), and further in view of US PG Pub 2012/0087637 to Logan (“Logan”).
Regarding claim 9, “A computer-implemented method for a client device presenting a media player” reads on the client device with an interactive video player that presents multimedia content (abstract, ¶0017) disclosed by Larsen and represented in Figs. 5 and 17.
As to “wherein the computer-implemented method comprises: receiving a content item comprising a plurality of tags associated with a plurality of time-synchronized text items” Larsen discloses (¶0056) that the multimedia content includes a set of metatags that match the content and text where time-stamping the text to match the content item as represented in Fig. 17.
As to “presenting, in a second portion of the user interface, the plurality of tags associated with the plurality of time-synchronized text items, wherein each of the plurality of tags presents a tag identity and a timestamp associated with a respective time-synchronized text item” Larsen discloses (¶0236) that the client device displays one or more instances in the multimedia content where the word/phrase occurs in audio/text transcript along with time-stamp where that word/phrase occurred.
As to “receiving, via the user interface, a selection of a first tag of the plurality of tags associated with the plurality of time-synchronized text items; and causing a media player to begin playback of the content item at the timestamp for a grouping of time-synchronized text items corresponding to the selected first tag” Larsen discloses (¶0236) that the client device displays one or more instances in the multimedia content where the word/phrase occurs in audio/text transcript along with time-stamp where that word/phrase occurred; upon user selecting one of the entries, the device directly access the audio corresponding to the selected entry as represented in Fig. 17C.
Larsen meets all the limitations of the claim except “presenting, in a first portion of a user interface, the plurality of time-synchronized text items.”  However, Steinwedel discloses (¶0054) that the device presents lyrics/text items captured at a specific point in timeline as represented in Fig. 2; (¶0061) time-indexed encoding of lyrics track data is presented on the screen, where using lyrics portion, the system synchronizes presentation of a position in a timeline as represented in Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Larsen’s system by presenting time-synchronized text items as taught by Steinwedel in order to provide users with mechanisms for editing audiovisual content (¶0006).
Combination of Larsen and Steinwedel meets all the limitations of the claim except “wherein each of the plurality of tags are associated with a beginning timestamp of a song structure of a respective grouping of time-synchronized text items from the plurality of time-synchronized text items; wherein each of the plurality of tags presents a tag identity and beginning timestamp associated with the respective grouping of time-synchronized text items.”  However, Verbeeck discloses (¶0069) that the user is provided with a song having a structure segments such as intro, chorus, bridge, outro, etc.; (¶0070, ¶0079) a GUI displays a song structure where the user is enabled to select a position with the song and the system starts playing the song at the selected position as represented in Figs. 4 and 7.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Larsen and Steinwedel’s systems by associating each tag with a beginning timestamp of a song structure of a respective grouping of time-synchronies text items from the plurality of time synchronized text items as taught by Verbeeck in order to provide user with an option to listen only to a part of a song (¶0002).
Combination of Larsen, Steinwedel, and Verbeeck meets all the limitations of the claim except “the plurality of tags are actuated concurrently with the plurality of time-synchronized text items with which they are associated during playback of the content item.”  However, Logan discloses (¶0043) that while the video is playing, the segment index (tags) is displayed to the user where the currently playing segment is highlighted as represented in Fig. 1 (element 110), where (¶0010) the segments maybe related to an individual song; (¶0047, ¶0110) the information panel presents information/text (time-synchronized text items) associated with the specific segment of the content concurrently with the segment index as represented in Fig. 3 (elements 310); (¶0043) the currently playing segment indicator automatically updates as viewing goes to the next segment in the playlist.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Larsen, Steinwedel, and Verbeeck’s systems by actuating tags concurrently with the text items during playback of the content item as taught by Logan in order to enable the user to more easily identify and select desirable programming segment (¶0021).

Regarding claim 10, “The computer-implemented method of claim 9, further comprising identifying the grouping of time-synchronized text items by highlighting, modified font, color-coding, or some combination thereof” Steinwedel discloses (¶0054) that the lyrics are presented with highlighted/color cues as represented in Fig. 2 (element 281B).

Regarding claim 11, “The computer-implemented method of claim 9, further comprising receiving a selection to edit the grouping of time-synchronized text items” Steinwedel discloses (¶0007, ¶0066, ¶0068) that the user has an option to edit lyrics information.

Regarding claim 12, “The computer-implemented method of claim 11, further comprising receiving a modification to one of the plurality of tags and causing presentation of the modification to one of the plurality of tags on the user interface including the media player” Steinwedel discloses (¶0062-¶0064) that the user updates performance time by adding/changing vocal part (lyrics) selection.

Regarding claim 13, “The computer-implemented method of claim 9, wherein the content item is a song and the grouping of time-synchronized text items is a lyric of the song” Steinwedel discloses (¶0013, ¶0068) that the synchronized lyrics is provided with the audio track, and Verbeeck discloses (¶0069) that the user is provided with a song having a structure segments such as intro, chorus, bridge, outro, etc.

Regarding claim 14, “The computer-implemented method of claim 9, further comprising: receiving, via the user interface, a selection of a second tag of the plurality of tags associated with the plurality of time-synchronized text items; and causing the media player to begin playback of the content item at a timestamp for a second grouping of time-synchronized text items corresponding to the selected second tag” Larsen discloses (¶0236) that the user selects any of the word/phrases to directly access the audio corresponding to the selected entry as represented in Fig. 17C, and Verbeeck discloses (¶0070, ¶0079) that the GUI displays a song structure where the user is enabled to select a position with the song and the system starts playing the song at the selected position as represented in Figs. 4 and 7.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425